Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144570 & (76)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 144570
                                                                   COA: 298159
                                                                   Wayne CC: 08-014671-FC
  KUNTA TOLBERT,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 13, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2012                       _________________________________________
         h0613                                                                Clerk